Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant timely traversed the restriction requirement in the reply filed on 12/27/2021 with the election of claims 1-14.  Therefore, claims 15-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Thus, claims 1-14 are presently pending in this application.  
Applicant's election with traverse is on the grounds that groups I-IV do not present unduly search burden because they are all directed to a medical implant.  However, unity of invention restrictions are based on single general inventive concept and in order to show that the claims are directed to patentably distinct inventions, the common technical features must be shown to not be special technical features.  The restriction requirement mailed 06/18/2021 shows the common technical feature between groups I-IV is not a special technical feature that makes a contribution over the prior art.  Therefore, the claims do not relate to a single general invention concept. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Ullrich, Jr. et al. (2015/0018958).
Regarding claim 1, Ullrich discloses a medical implant 1 (Fig. 11C) having a hierarchical surface roughness (as shown in Fig. 11C), comprising: an implant body including a combination of meso-scale surface features, micro-scale surface features, and nano-scale surface features (par. 0052 discloses an implant having a roughened surface topography including macro, micro and nano features; for the purpose of examination, meso-scale features are interpreted to be defined by the size range in dependent claim 3 of 5 microns to 200 microns; Pg. 10 and Table 1 disclose  a surface feature size of 20 to 2000 microns).
Regarding claims 2-3, Ullrich discloses the meso-scale surface features have sizes in a range of 5 um to 1 mm and 5 um to 200 um. (Table 1 on page 10 discloses a size range from 5 microns to 2000 microns).
Regarding claims 4 and 6, Ullrich discloses the meso-scale surface features include protruding structures and wherein the protruding structures include cone-shaped, nodule-shaped, pyramid-shaped, trapezoidal, hemispherical, or hemispheroidal structures (Fig. 22 discloses nodule, cone or pyramid shaped protruding structures). 
Regarding claim 5, Ullrich discloses the protruding structures have lateral sizes in a range of 5 um to 200 um (Fig. 22 discloses lateral size Sm in the range of 5 to 200 microns in Table 1), and heights in a range of 5 um to 200 um (Fig. 22 discloses height Rmax in the range of 5 to 200 microns in Table 1).
Regarding claim 7, Ullrich discloses wherein the micro-scale surface features have sizes in a range of 1 um to 5 um (Table 1 discloses size range of 1 to 5 microns). 
Regarding claims 8-9, Ullrich discloses wherein the nano-scale surface features have sizes in a range up to 1 um and a range of 10 nm to 1 um (Table 1 discloses a size range of 0.01 to 1 micron).
Regarding claims 10-11, Ullrich discloses the nano-scale surface features include protruding structures and include compartmental structures (Table 1 discloses a nano size range including 0.01 to 1 micron and Fig. 22 discloses a protruding structures and compartmental structures in the form of a peak which can have the Sm, Rmax or Ra of 0.01 to 1 micron). The specification of the present invention defines “compartmental structures” as being composed of peaks (par. 0039 of specification filed 12/23/2019).
Regarding claim 12, Ullrich discloses the nano-scale surface features and the micro-scale surface features are superimposed onto the meso-scale surface features (par. 0047 and par. 0052 and Figs. 16-17 disclose the nano, micro and meso-scale surface features are overlapping and superimposed). 
Regarding claims 13-14 disclose the medical implant is a metallic and the metallic implant is a titanium or titanium alloy implant (par. 0100 discloses a titanium implants).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gallagher et al. (2019/0231535) discloses titanium implants having meso, micro and nano-scale surface features (abstract and par. 0044). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASHITA SHARMA/
Primary Examiner, Art Unit 3774